DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1, 3, 5-8, 10-12, 14-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method for fault diagnosis of a bearing, comprising, in combination with the other recited steps, detecting, using an oil debris monitor (ODM) sensor, ODM data corresponding to an amount of debris flowing downstream from the bearing, determining, by a controller, a vibration stage flag corresponding to a severity of damage of the bearing based on detected vibration data, determining the vibration stage flag includes determining the vibration stage flag based on a time-domain analysis of the vibration data and a frequency-domain analysis of the vibration data, and especially wherein determining the vibration stage flag based on the frequency-domain analysis of the vibration data includes determining a frequency flag based on a maximum value of an analysis of at least two of a fundamental train frequency, a ball pass outer race frequency, a ball pass inner race frequency, and a ball defect frequency.
With regards to claim 11, the prior art of record fails to teach and/or suggest a method for fault diagnosis of a bearing used in an engine, comprising, in combination with the other recited steps, detecting, using an oil debris monitor (ODM) sensor, ODM data corresponding to an amount of debris flowing downstream from the bearing, determining, by a controller, a vibration stage flag corresponding to a severity of damage of the bearing based on detected vibration data, determining the vibration stage flag includes determining the vibration stage flag based on a time-domain analysis of the vibration data and a frequency-domain analysis of the vibration data, and especially wherein determining the vibration stage flag based on the frequency-domain analysis of the vibration data includes determining a frequency flag based on a maximum value of an analysis of at least two of a fundamental train frequency, a ball pass outer race frequency, a ball pass inner race frequency, and a ball defect frequency.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855